Title: From Thomas Jefferson to Martha Jefferson Randolph, 16 May 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Patsy
New York May 16. 1790.

Your’s of the 25th. of April came to hand ten days ago, and yesterday I received Mr. Randolph’s of the 3d. instant. When I wrote to him last week, I hoped to have been soon rid of the periodical headach which had attacked me. It has indeed been remarkeably slight since that, but I am not yet quite clear of it. I expect every fit to be the last. I inclose the newspapers for Mr. Randolph. He will probably judge, as the world does, from the stile and subject of the discourses on Davila, that they are the production of the Vice-president.—On Monday last the President was taken with a peripneumony, of threatening appearance. Yesterday (which was the 5th. day) he was thought by the physicians to be dying. However about 4. oclock in the evening a copious sweat came on, his expectoration, which had been thin and ichorous, began to assume a well digested form, his articulation became distinct, and in the course of two hours it was evident he had gone thro’ a favorable crisis. He continues mending to-day, and from total despair we are now in good hopes of him. Indeed he is thought quite safe. My head does not permit me to add more than the affectionate love to you all of Yours,

Th: Jefferson

